 1                                    NOTE: CHANGES HAVE BEEN                         O
                                      MADE TO THIS DOCUMENT                         JS-6
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11   R. ALEXANDER ACOSTA,                       Case No. 2:18-cv-04098-ODW(SKx)
     SECRETARY OF LABOR, UNITED
12   STATES DEPARTMENT OF LABOR,                ORDER GRANTING MOTIONS
                                                FOR DEFAULT JUDGMENT
13                      Plaintiff,              [67][68] AND JUDGMENT AS TO
                                                DEFENDANTS AQUA FASHION,
14         v.                                   INC., GILSU PARK, JE APPAREL,
15
                                                INC., AND KYU YOUNG YOO
     GINGER GREEN, INC., AQUA
16   FASHION, INC., CHANG LEE, HYE
     KYUNG LEE, HAE LEE, GILSU PARK,
17   JE APPAREL, INC., KYU YOUNG
     YOO,
18
                        Defendants.
19
20         A.    The Secretary has filed a Complaint alleging that defendants Aqua
21   Fashion, Inc. (“Aqua”), Gilsu Park (“Park”), JE Apparel, Inc. (“JE”), and Kyu Young
22   Yoo (“Yoo”) (collectively, “Defendants”) violated provisions of Sections 15(a)(1),
23   15(a)(2) and 15(a)(5), 29 U.S.C. §§ 215(a)(1), 215 (a)(2) and 215(a)(5), of the Fair
24   Labor Standards Act of 1938, as amended (“FLSA”).
25         B.    Defendant Aqua was served with a copy of the Secretary’s Complaint on
26   June 26, 2018.
27         C.    Defendant Park was served with a copy of the Secretary’s Complaint on
28   August 23, 2018.
 1           D.   Defendants JE and Yoo were served with a copy of the Secretary’s
 2   Complaint on June 6, 2018.
 3           E.   Defendants failed to answer the Secretary’s Complaint or otherwise
 4   appear.
 5           F.   Default was entered by the Clerk against Defendants JE and Yoo on
 6   August 13, 2018.
 7           G.   Default was entered by the Clerk against Aqua and Park on October 9,
 8   2018.
 9           Having reviewed the Secretary’s Motions for Default Judgment as to
10   Defendants Aqua, Park, JE, and Yoo, and finding all requirements for default
11   judgment and injunctive relief have been met, the Court GRANTS the Secretary’s
12   Motions. (ECF Nos. 67, 68.)
13           It is therefore ORDERED, ADJUDGED, AND DECREED that Defendants
14   Aqua, Park, JE, and Yoo, their officers, agents, servants, and employees and those
15   persons in active concert or participation with them who receive actual notice of this
16   order (by personal service or otherwise) be, and they hereby are, permanently enjoined
17   and restrained from violating the provisions of Sections 15(a)(1), 15(a)(2), and
18   15(a)(5) of the FLSA, 29 U.S.C. §§ 215(a)(1), 215(a)(2), and 215(a)(5), in any of the
19   following manners:
20           1.   Defendants shall not, contrary to FLSA § 6, 29 U.S.C. § 206, employ any
21   employee who in any workweek is engaged in commerce or the production of goods
22   for commerce, or employed in an enterprise engaged in commerce, within the
23   meaning of the FLSA, at wage rates less than $7.25 an hour (or less than the
24   applicable minimum rate as may hereafter be established by amendment to the FLSA).
25           2.   Defendants shall not, contrary to FLSA § 7, 29 U.S.C. § 207, employ any
26   employee who in any workweek is engaged in commerce or the production of goods
27   for commerce, or employed in an enterprise engaged in commerce, within the
28   meaning of the FLSA, for a workweek longer than 40 hours unless the employee is




                                               2
 1   paid at a rate of time and one half the employee’s regular rate for all hours worked in
 2   excess of 40 hours in a workweek.
 3         3.     Defendants shall not fail to make, keep, make available to authorized
 4   agents of the Secretary for inspection, transcription, and/or copying, upon their
 5   demand for such access, and preserve records of employees and of the wages, hours,
 6   and other conditions and practices of employment maintained, as prescribed by
 7   regulations issued, and from time to time amended, pursuant to FLSA §§ 11(c) and
 8   15(a)(5), 29 U.S.C. §§ 211(c) and 215(a)(5) and the implementing regulations found
 9   in Title 29, Code of Federal Regulations, Part 516.
10         4.     Defendants shall not, contrary to FLSA § 15(a)(1), 29 U.S.C. § 215(a)(1),
11   transport, offer for transportation, ship, deliver, or sell in commerce (or ship, deliver,
12   or sell with knowledge or reason to believe that shipment, delivery, or sale in
13   commerce is intended) goods in the production of which any employee has been
14   employed in violation of FLSA §§ 6 and/or 7, 29 U.S.C. §§ 206 and/or 207.
15         The Court VACATES all dates and deadlines. The Clerk of the Court shall
16   close the case.
17
18   IT IS SO ORDERED.
19
20         November 6, 2019
21
22                                ____________________________________
23                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
24
25
26
27
28




                                                 3
